Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 26, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
  143467 (53)                                                                                            Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra,
                                                                                                                        Justices
  FELTON WOODS,

                  Plaintiff-Appellant,

  v                                                                   SC: 143467
                                                                      COA: 296609
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the filing fee of $375.00, shall submit a copy of this order with the
  payment, and shall refile the copy of the pleadings which is being returned with this
  order. Failure to comply with this order shall result in the appeal not being filed in this
  Court. The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 26, 2011                       _________________________________________
          jam                                                                    Clerk